 Case 2:20-cv-00136-NT Document 14 Filed 05/29/20 Page 1 of 2                      PageID #: 208




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE


 OLYMPIA HOTEL MANAGEMENT, Civil Action No.: 2:20-CV-00136-NT
 LLC, a Delaware limited liability company,

                        Plaintiff,

           v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited
 liability company,

                        Defendant.


                        DECLARATION OF JERAMEE T. GWOZDZ

       In accordance with 28 U.S.C. §1746, Jeramee T. Gwozdz declares under the penalty of

perjury:

       1.       I am over 18 years of age and have personal knowledge of the facts of this

declaration.

       2.       I am an attorney representing The Bend Hotel Development Company, LLC in the

above-captioned matter.

       3.       On May 29, 2020, I visited the Office of the Illinois Secretary of State’s online

Corporation/LLC/Certificate          of   Good     Standing     search     tool,     located     at

https://www.ilsos.gov/corporatellc/CorporateLlcController.

       4.       By searching for Olympia Hotel Management, LLC, I was able to locate an “LLC

File Detail Report” for Olympia Hotel Management, LLC.

       5.       I selected the option to purchase a Certificate of Good Standing for The Bend.

       6.       After processing payment, a Certificate of Good Standing was generated.
 Case 2:20-cv-00136-NT Document 14 Filed 05/29/20 Page 2 of 2                  PageID #: 209




       7.      The Certificate of Good Standing generated by the Illinois Secretary of State’s

Office is attached to this Declaration as Exhibit 1.

       8.      The Certificate of Good Standing indicates that Olympia Hotel Management, LLC,

a Delaware Limited Liability Company, having obtained admission to transact business in Illinois

on May 11, 2018, appears to have complied with all provisions of the Limited Liability Company

Act of the State of Illinois, and is as of May 29, 2020, in good standing as a Foreign Limited

Liability Company admitted to transact business in the State of Illinois.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on May

29, 2020.




                                                             Jeramee T. Gwozdz
                                                             Counsel for The Bend Hotel
                                                             Development Company, LLC
